Case 8:20-cv-02135-JLS-DFM Document 23-2 Filed 01/22/21 Page 1 of 5 Page ID #:141




    Guide to the ADA
       Standards
              Chapters 1 - 5
Case 8:20-cv-02135-JLS-DFM Document 23-2 Filed 01/22/21 Page 2 of 5 Page ID #:142




         Guide to the ADA Standards
                                 CONTENTS

  About this Guide ……… ………………………………………. i

  Chapter 1: Application and Administration
        Using the ADA Standards ……….…………………………. 1

  Chapter 2: Scoping Requirements
        New Construction ………………………………………….… 14
        Alterations and Additions ………………………………….... 30

  Chapter 3: Building Blocks
        Floor and Ground Surfaces ………………………………… 41
        Clear Floor or Ground Space and Turning Space ……….. 47
        Protruding Objects …………………………………………… 58
        Operable Parts ……………………………………………….. 65

  Chapter 4: Accessible Routes
        Accessible Routes………….………………………………… 76
        Entrances, Doors, and Gates ………………………..………93
        Ramps and Curb Ramps ……………………………………. 114
        Elevators and Platform Lifts ………………………………… 133
        Accessible Means of Egress………………………………… 152

  Chapter 5: General Site and Building Elements
        Parking Spaces ………………………………………………. 171
        Passenger Loading Zones ………………………………….. 190
        Stairways ……………………………………………………… 195

  [Upcoming: Guides covering Chapters 6 – 10]
Case 8:20-cv-02135-JLS-DFM Document 23-2 Filed 01/22/21 Page 3 of 5 Page ID #:143
   Chapter 4: Accessible Routes                                            Ramps and Curb Ramps



  Built-Up Curb Ramps

  Built-up curb ramps are permitted, but they cannot project in parking spaces, access
  aisles, or vehicle traffic lanes. A top landing at least 36” deep is required at all built-up
  curb ramps.
                Built-Up Curb Ramp with Side Flares
                                                               Side flares can be provided
                                                               to prevent tripping hazards.
                                                               Edge protection is not
                                                               specified for curb ramps.

                                                                     Recommendation:
                                                                     Provide edge protection
                                                                     along the sides of built-
                                                                     up curb ramps to
                                                                     prevent tipping hazards.
                                                                     Otherwise, consider a
                                                                     wider ramp width (48”
                                                                     min.) so that
                                                                     maneuvering does not
                                                                     occur near drop-offs.

  Parallel Curb Ramps

  Curb ramps can be oriented parallel to sidewalks. This design provides an option
  where limited space precludes a top landing. A level landing 48” long minimum (60”
  preferred) accommodates maneuvering between runs and right-angle turns to
  connecting routes, such as parking access aisles and crossings.




                                               125
Case 8:20-cv-02135-JLS-DFM Document 23-2 Filed 01/22/21 Page 4 of 5 Page ID #:144




  About this Guide
  This guide explains requirements in the current editions of the ADA Standards issued by
  the Department of Justice (DOJ) and the Department of Transportation (DOT). It was
  developed by the U.S. Access Board in cooperation with DOJ and DOT. It is important
  to use this guide along with a complete copy of the ADA Standards as it explains, but
  does not contain or reprint, the text of the ADA Standards.
  DOJ updated its ADA Standards in 2010, which are referred to as the 2010 ADA
  Standards for Accessible Design. These standards, which replace the original ADA
  Standards DOJ issued in 1991, became mandatory for newly constructed and altered
  facilities as of March 15, 2012. DOJ’s ADA Standards apply to all facilities covered by
  the ADA except public transit facilities.

  DOT issued its current edition of the ADA Standards in 2006. These standards apply to
  facilities used by state and local governments to provide public transportation. They
  became effective on November 29, 2006 and replace earlier standards issued by DOT
  in 1991.

  The current DOJ and DOT ADA Standards are very similar as both documents are
  closely based on the Access Board’s ADA Accessibility Guidelines (2004). This guide
  explains requirements of both standards, which are jointly referred to as the “ADA
  Standards” or “the standards.” Most provisions of each standard are identical and
  discussed in this guide without distinction. Both standards contain several unique
  provisions not found in the other. In these limited areas, the guide notes the differences
  and explains how they are to be applied. This guide does not cover requirements of the
  original 1991 ADA Standards issued by DOJ or DOT.

  In addition to explaining the requirements of the standards, this guide also provides
  clearly labeled recommendations for best practices that exceed the minimum
  requirements and are thus optional to follow. In addition, the guide provides links to
  other federal accessibility requirements that may also apply to entities covered by the
  ADA.

  This guide is in the public domain, and users are free to distribute and share its content
  or to disseminate copies. Questions or comments on the guide should be directed to
  the Access Board at ta@access-board.gov, (800) 872-2253 (voice), or (800) 993-2822
  (TTY).




                                                i
                                               2
Case 8:20-cv-02135-JLS-DFM Document 23-2 Filed 01/22/21 Page 5 of 5 Page ID #:145



  Using the ADA Standards
  The design standards issued under the Americans with Disabilities Act (ADA) by the
  Department of Justice and the Department of Transportation are used to ensure access
  to the built environment for people with disabilities. The ADA Standards apply
  nationwide, in addition to any applicable state or local codes, where facilities are newly
  built or altered. Most facilities in the public and private sectors are covered by the ADA.


  Facilities Covered by the ADA
  State and Local Government Facilities
  Units of government at the state, county, and local levels are subject
  to the ADA and must comply with the ADA Standards in new
  construction and alterations. All types of public facilities are covered,
  including schools, hospitals, public housing, courthouses, and prisons.
  Federal facilities are not covered by the ADA, but by an earlier law,
  the Architectural Barriers Act (ABA) and must meet separate, though
  very similar, standards.

  Places of Public Accommodation and Commercial Facilities
  In the private sector, the ADA Standards apply to places of public
  accommodation and commercial facilities. Places of public
  accommodation are facilities that affect commerce and that fall within
  twelve categories listed in the statute, including stores and shops,
  restaurants and bars, sales or rental establishments, service
  establishments, theaters, places of lodging, recreation facilities,
  assembly areas, private museums, places of education, and others.
  Nearly all types of private businesses that serve the public are
  included in the twelve categories, regardless of size. Commercial
  facilities include office buildings, factories, warehouses, manufacturing
  plants, and other facilities whose operations affect commerce.

  Transportation Facilities
  Bus stops and stations, rail stations, and other transportation facilities
  are required to be accessible by the ADA. The ADA also establishes
  standards for transportation vehicles, including buses, vans, and rail
  cars (which are not discussed in this guide).

  Exemptions (Religious Entities and Private Clubs)
  The ADA does not apply to religious organizations and private clubs, entities which
  historically have been exempt from federal civil rights laws. Places of worship and other
  facilities controlled by a religious organization, such as a school or day care center, are
  not subject to the ADA Standards. Private clubs may be similarly exempt depending on
  their exclusiveness, operations, and other factors. Facilities not subject to the ADA
  Standards may still be subject to state or local access codes.

                                                1
